Title: To Thomas Jefferson from William Short, 7 October 1793
From: Short, William
To: Jefferson, Thomas



Dear Sir
The Escurial Oct. 7th. 1793

I have had the pleasure of recieving by Mr. Blake your kind and friendly letter of July. 11th. I cannot too warmly express my grateful feelings on the subjects it treats of, and particularly for the new proofs it gives me of your friendship. The intelligence with respect to my funds in Mr. Browne’s hands was agreeable and satisfactory beyond measure and the more so as it was so much more than I had expected. His reprehensible silence to me since the year 91. was of an ominous nature which left me little to hope, and much to fear under such circumstances.
The information you give me with respect to the commencement of tenanting lands in Virginia gave me a double pleasure—both as a proof of the increasing prosperity of my country, and of the practicability of placing one’s fortune, in that solid, substantial and patriotic way. If lands could be tenanted in the manner you mention I should be exceedingly happy to have my funds or at least the greater part of them say ⅔ or ¾ placed in that way. As it is impossible at this distance to give a precise instruction on such a subject, viz. fix on the precise spot or manner in which I wish it to be vested, I will indulge myself in giving my ideas, relative thereto and ask the favor of you to draw from thence the conclusion according to circumstances in America.
I shall go on the idea of my funds in Mr. Browne’s hands being safe, which your friendly letter of July seems to warrant me in, and on that of Mr. Kennon of New York, (Mr. Donald’s agent) having delivered you for me the funds he had of mine as mentioned in former letters. These funds amounted to I think 6000 dollars of various descriptions, 
 
with the interest accruing thereon and vested from time to time in more funds. Mr. Browne was to have followed the same method with those in his hands—and of which he has rendered no account since the year 91.
I have or ought to have besides this 1000 acres of land near Norfolk on the grean sea—and ⅔ of 15000 acres of military lands. It seems to me that much too great a part therefore of my estate is in paper. I have only been tempted hitherto to keep it in that form from the convenience of the property during my absence, and from the inconvenience of our landed estates in Virginia, during the absence of the owner. And also from the difficulty of fixing on a proper investment in lands without being present. I am sorry however at present not to have directed a part to have been placed in some of the ways which now occur to me, so as to have varied the kind of my fortune as much as possible.
Two modes have long existed of doing this and since your letter a third—namely 1. Lots producing rent in towns. 2. shares in the canal companies—and now 3. in tenanted lands. I have formerly thought a good deal on this subject and should have desired it to be executed if I had not experienced how little I could rely on Colo. Skipwith’s taking any trouble about it—and if I had not been without any other person in that part of the country to whom I could apply. Nor should I now have ventured to have troubled you on such a subject but for your former letter encouraging me to hope that being retired to a private life, you would have more leisure to serve an absent friend. I still fear it will give you too much trouble of the kind to which you are not accustomed and in that case I hope you will have no scruple in dispensing yourself from it. But to proceed with my ideas.
In these investments I would wish three things to be considered. 1st. The solidity of the investment. 2dly. the convenience of the rent and security of its being recieved—and 3dly. the facility of disposing of the investment when I shall return to America, in order that I may place it if I should chuse it in some estate of land to settle on. It seems to me that well chosen lots in some flourishing town and whose prosperity depends on the nature of its position and the country around it, say Philadelphia, Baltimore—(Geo. Town on Potowmac, I suppose the lots are now at an advanced price on the contingency of the seat of government coming there and Alexandria perhaps exposed to some degree of uncertainty also as connected therewith) Richmond or Norfolk—I mean lots which are leased on a ground rent and which are built on—so that the property is in the land only, the houses belonging to the lessee; and which are a security for the regular payment of the rent—or lots with houses on them, the houses being insured against fire and other accidents. I should prefer the former however—and it should be observed that in the case of the latter the rent should be considerably higher (viz. 
 
the interest of the money invested) because of the repairs and final decay of the houses, which must be rebuilt by the owner—whereas this is not the case with lots on a ground rent—and of course I think the interest accruing on the money laid out is generally calculated so as that it should be double or nearly double to put it on a par. However the solidity of the buildings—the price of insurance against fire and other accidents, are to be taken into the account in order to form a proper estimation.
From my idea of the profits of stock in the U.S.—and of course the general interest of money, I imagine no persons who have their property in ground rents can recieve less than 5. p. cent annually on the value of the ground of those lots—and if I could place my money at that rate I should be satisfied—and think it better than to keep it in the funds at six—that is to say, I should be satisfied, supposing I have 20,000 dollars 6. p. cents for instance which bring me in annually 1200 dollars to vest them in the ground of lots, which are leased out on a ground rent (being built on by the lessee) and which bring in 1000 dollars annually, supposing better could not be done; and that it should seem probable that I should be able to dispose of this property again with facility for the price I pay for it, should I chuse on my return to dispose of it, in order to purchase a landed estate to settle on. As these lots would not be to live on, but merely to derive a rent from their geographical position would be more indifferent, except that caeteris paribus, I should prefer them the least removed from Virginia.
2. Stock in the canal companies also seems to me an agreeable kind of property after the canal shall have been finished, and some idea can be formed of the clear profits to be counted on. In all countries the price of labor, the profits of stock, and the interest of money unavoidably bear a certain proportion to each other—of course the profits arising from money vested in this way must be considerable, since it is so in all others, in the U.S. It should and must be greater here than on ground rents, because there are more contingencies—and all these things, though they operate insensibly, operate however infallibly to establish a proper level. I know not how far the James River or Potowmac canals are advanced—nor in what train they are—but should either be so far advanced as to shew what will be the probable clear profits I imagine it will be the Potowmac and therefore I should prefer being concerned therein, as far as I can judge from here—or if they are both advanced sufficiently I should have no objection to be concerned a little in both—always having a view to the circumstances abovementioned viz. the security and rate of interest arising on the money vested there and the facility (which will depend a good deal on those circumstances) of disposing of my capital therein if I should chuse it in order to vest it in lands to settle on. I cannot say what should be the clear annual profits of 
 
this kind of stock in order to put it on a level with other vestments—this must depend on circumstances of which a person on the spot and in the way of judging can alone decide—and which I must leave to you. My general idea being given to you, viz to place a part of my funds in some convenient and sure way, so as to be able to change that placement if I should chuse it hereafter and in the mean time to derive a proportionable interest therefrom—I would add also to vest more or less in this way in proportion as the canal should be finished or not, and the rate of clear profit ascertained.
3. Could lands be tenanted in Virginia it would certainly be to me the most agreeable of all kinds of property. This system will unquestionably be adopted in time—but I should apprehend as yet that lands were too cheap and too easily to be procured in property for laborers to content themselves with taking them on lease—leases can not be valuable until the farmers are rich, and those who are rich will necessarily and with reason prefer laying out a part of their capital in the property of lands to taking them on lease. If by tenanting you mean that humane and philanthropic system of letting them to the slaves, in the way of metairies then it seems to me that it would not answer my present purpose—because not to mention that it is an experiment to be made (although I believe firmly it would answer with proper care)—the capital to be laid out in the purchase of slaves would be too considerable to admit of any reasonably adequate revenue. Still I think those who have the misfortune to own slaves, should for the sake of humanity make the experiment. When I shall return to America it is my intention to preach this not only by precept but by example—and for this purpose I intend purchasing a small number—it is a subject my mind goes much on—I have already formed the rules to be observed for exciting in these people the idea of property and the desire to acquire it, which I think would be easily done, and which when done, I think would insure the success of the experiment—this should be done gradually, and in the mean time a part of the estate should be kept as at present—where might be retained and employed such as were found unworthy of being employed in another way. Several of the present generation who have grown up in slavery and to whom the care and foresight necessary to take care of themselves, their families, and their property would be worse than slavery itself, might be found of this description—but there would be many of a different character even among the present generation—and I take it all their children grown up and formed in a different way would be capable of being at least metayers—and some of them farmers if proper advances should be made to them or at least such of them as should be judged trustworthy. It seems to me therefore that there should be those three gradations of slaves—metayers and farmers—to secure the business. 
 
The two last exist in France and indeed all the civilized part of Europe almost may be divided into them. In many parts there exist also what may be compared to our slaves. Let any person examine the situation of Russia and Poland for instance and compare those countries with France or England and he may form some idea of what our southern states would be could our slaves be made free tenants, compared with what they are now. This is one of the most pleasing reveries in which I indulge myself. It seems to me to unite the very ideas which are formed to give the most heartfelt satisfaction to a pure and virtuous mind—viz. an union of the purest principles of humanity with the prosperity of one’s country. These reflexions have insensibly drawn me off from my subject, to which I now return.
If it were possible to vest my funds in lands yielding a clear rent of 5. p. cent, I should think it a desirable mode—and if there seemed a certainty of disposing of them after my return to America, so as to purchase lands to settle on, if these should not suit me, then their geographical position would be less important—but as there would be always some inconvenience probably in alienating this kind of property it would be desirable to consult the geography a little, and the other considerations with respect to a proper place of settlement—this however it would be difficult for me to do well at this distance, and without a later view of the ground than I have had. There was a time when my enthusiasm and inexperience of the affairs of this world was such that I should have preferred being settled on a few acres on the top of Montalto to any other position—and even now the being your neighbor would have infinite weight with me as it will during all my life, and under every circumstance of my life. I like also the climate of Albemarle—but the soil and position of any estate immediately round Monticello, do not seem to me to admit of such a grazing, meadowy farming establishment as I should like. No part of E. Carter’s land for instance seems to me to have water in proportion to the thirstiness of the soil—it is excellent for planting—but not suitable for farming according to my mind—and that stiffred clayey soil is disagreeable in other respects—at least my examination of these subjects here—and my recollection of those things whilst there leave me this impression. J. Cole’s tract to the south and Thos. Walkers to the North of Monticello, were those which pleased me most. I never shall forget the fine gazon of Cole’s yard when we fled there. I know not how these tracts are as to water—but except the yard Thos. Walker’s possession presents itself the most agreeably to me at present—as being less red and argillous I think, more level—and nearer market—but I remember that both these tracts were of those privileged kind which in the midst of cheap lands were carried to an exorbitant height in the estimation of their owners and particularly the latter.
 
Instead of meddling with over-rated tracts I should imagine it would be better to think of such as being sold for particular and inevitable reasons present always considerable advantage to the holder of ready money, which I should be in this case by means of my funds. It seems to me good opportunities of this sort might be found by a person on the spot among our ci-devant James river Nabobs. Lands thereabouts also would be more easily tenanted I should imagine. If I were rich enough to have a farming establishment there, then I should like a small country seat as near as possible to Monticello to spend the hot months at—but such things are beyond my capital I fear, and to be indulged only in idea. What person on earth would be as happy as I should be if I were with such a partner of domestic enjoyments as I have an idea of, rich enough to be settled on such a place as Curls, suppose (or any other place capable of being converted into a profitable, and prosperous farm) and with a summer retreat on the mountains in your neighborhood. It is then that Montalto would have all its charms—or Collé—or something thereabouts.
Whilst Gov. Morris was employed by Mr. R. Morris at Paris, and even after he became the Min. Plenipo: of the U.S.—he had several tracts of land to dispose of for him, on the terms of Mr. R. Morris’s engaging to take them as lessee for a given number of years at a given rent, which amounted as well as I remember to at least 5. p. cent on the sum paid. He wished to dispose of the famous Dover tract (formerly Griffin’s) in that manner. He communicated this to me as knowing the tract, that I might give information respecting it, in the case of being applied to by any of those to whom he should offer it. I do not recollect the number of acres, or whether there were slaves with it, or indeed any of the other particulars—but the sum demanded I remember was £20,000 stlg. or thereabouts. It is possible also he might have meant 500,000. livres tournois which according to the then exchange would have been only about half of the sum. I know not whether he sold it—though I remember he sold a small tract near Philadelphia, to his friend Poor Segur, who purchased it absolutely de confiance for about £5000 stlg.—and was induced thereto absolutely from the persuasion that he was placing his money in land at the rate of 5. p. ct. I don’t doubt he will find this to be really the case as Mr. Morris knew he was dealing with his friend who knew nothing of the matter and proceeded blindly on his word—but with any other than a person of M. Morris’s character and delicacy, the bargain might turn out a very different one to Segur—for a person might very well agree to give a 5. p. cent rent, for a few years on a sum double the real value of the land, in order to engage him to purchase that land in fee for the double of its value.
If however the price paid was really no more than the value of the 
 
land, then in my case it would be a very agreeable circumstance that a responsable seller should bind himself to lease it for a given number of years at a rent of 5. p. cent on the money—but it should be seen that the price paid was really no more than the worth of the land.
Not venturing to hope that my fortune will ever be sufficient to admit of the plan abovementioned I must confine myself I imagine to one residence and I have therefore for some time been revolving in my mind this subject to find what place would most probably unite all the desiderata, of climate, soil, health, profit, agrément &c. It seems to me with the map in my hand, and all other considerations in my mind—that that region lying on the Potowmac or on some of the waters falling into it on its south side and above the falls, must possess several inducements to preference for me. The lands there I believe are dearer than further south—but they would be more easily tenanted also. I should like as much water and as much level land as possible except an height for an house and other conveniencies—places capable of giving mill seats and other means of facilitating labor in the ruder manufactures would be also desirable—and unless a too great increase of price should oppose it, the lower down and the nearer the Potowmac the better. Too near the falls I should apprehend lands would have felt the influence and been raised in price on account of the contingency of the seat of federal government coming there—and, as I have said above, I don’t like contingencies whenever they can be avoided.
Having been obliged to deal so much in generalities I cannot be sure of having given you a sufficient knowlege of my ideas on the subject, to induce you to act for me: and indeed I rather apprehend the contrary unless some particular case should present itself of so desirable and advantageous a vestment of my funds as should leave no room in your mind for doubt. This I take the more likely to happen with respect to lots on ground rent, (where the title is clear and beyond all possibility of dispute) or with respect to canal shares than with respect to land, because being more merchantable objects and their neat rent being more accurately ascertained, their true value is known with greater exactitude, and shew more clearly whether the bargain is an advantageous one. Should you find no such opportunity of placing my funds, as you should chuse to make use of, I should be much obliged to you to write to me on these subjects and to inform me, what would be practicable in this way, Viz. the price of some lots—canal shares—and tracts of land, and as nearly as may be the clear rent they produce. I mean this as nearly as you may know it, without giving yourself too much trouble about it.
Should any opportunity present itself of making an investment as abovementioned then I should prefer my six p. cent funds being employed in that way, as far as they may go—the relative prices of the 
 
deferred and 3. p. cents, at the time of the sales, should decide which of them it is best to dispose of. There is one thing also which I fear will be productive of still further doubt and uncertainty. The funds viz. the 6. p. cents I observe are considerably below par—and the rest in proportion. Now it would be hard to dispose of them with that loss after their having been already whittled down by the ⅓ and ⅔ and ⅓ of ⅔ system—which was as unequal as it was unjust in its operation and which I never would have subscribed to if Mr. Browne had consulted me. And yet as long as they are selling under par in the market I can’t expect to get par for them, and I should be unwilling to dispose of them at a lower rate, unless indemnified by the bargain made—as for instance take 10,000 doll. of 6. p. cents which yield an annual interest of 600 dollars—if they could be placed in lots yielding a ground rent of 300 dollars, and of which there was a good likelihood of their appreciating so as to command in a short time 10,000 dollars in money, then it would be immaterial what was the nominal rate at which the 6. p. cents were disposed of, whether 19. shillings 18. shgs. or any other rate, in the pound. Such a case might happen from the owner of the lots or other property wishing to recieve the cash for them and of course selling them low. Such cases however must be rare, and rarely to be found except by persons on the spot and hackneyed in the ways of business. I can hardly expect therefore that a bonne fortune of the kind should fall to our lot. This is all I can say on the business, and indeed in order to say so much I have been obliged to have constantly in my mind that you would be before the arrival of my letter retired from public life.
In your letter recieved by Mr. Blake you do not inform me whether any of the letters I have written to you since my arrival have got to your hands except the two of April 2. Besides those I wrote to you previously as Sec. of State—Feb. 3. and March. 6.—and Mr. Carmichael and myself: Feb. 19. None of these letters are acknowleged by you so low down as July 16th. the date of your last to us. I wrote to you also a private letter of April. 5. in answer to yours of Jany. 3d. It was so long, so voluminous and so prolix, that I was really and in conscience ashamed of it. Still I hope on account of its contents being a complete and satisfactory statement of every thing that had passed that it will have got to your hands. I repeated the same subject also more abridged and by duplicate the 23d. of June.
Mr. Carmichael and myself wrote to you also jointly and fully and sent our letters by duplicates and triplicates after the conferences opened—April 18. May. 5. and June 6: We have been as much surprized as mortified to learn that none of them had arrived before the departure of Mr. Blake. On his arrival here we immediately announced
 
it to the Sec. of State by post via Cadiz and Lisbon four copies and mentioned the several letters we had written up to the present time.
In my No. 124. (March 6:) I confirmed by examples as to this court in particular what I had mentioned on former occasions in my private letters to you, respecting the usages of courts in general as to diplomatic characters. As you tell me in your letter you suppose what you formerly mentioned as to me would take place, I find my letter even if it should have arrived has produced no effect. I must own that it seems to me a little odd that our government in paying this third grade nearly as much as some powers pay the second, should persist with so much inveteracy in withholding the single word of Plenipo: which produces certainly two effects inevitably and which have been stated—namely to disable the agent from speaking with the minister of foreign affairs except by shifts and starts, and when he is quite exhausted—and to expose the agent to daily humiliations in his own eyes, and also in the eyes of others at most courts, and particularly at the Hague and still more particularly here. It is different I learn at Lisbon, or at least much less so—as the usage there is to go to court two or three times the year only—and to see the foreign minister by appointment only when business requires it, so that a chargé des affaires has an equal chance with an Ambassador. As to Ministers Rest. I believe they are obsolete except in old rusty books and on our diplomatic establishment.
I recollect as to this court what happened to Mr. Carmichael and myself and which made me feel somewhat and laugh at the ridiculousness of the position in which this system or no system placed us. After the minister had lost and made us lose some time in finding out what to do with us or how to present us under our mongrel character, he settled it in a way that Mr. Carmichael observed to him it was useless he should be presented a second time having already been presented in that way—viz. in being kept in an out antichamber until all the ministers of the second order have done, and until the King having left them goes to dine and gets up from dinner—whilst he is picking his teeth and the public are standing around him understrappers are brought in and shewn to him—the corps diplomatique go away before dinner. As I never had been shewn to the King, it seemed that I could not well dispense myself as Mr. Carmichael did. Accordingly on the day appointed we went to the Palace—we were stopped of course in the first antichamber—whilst there, the members of the first and second order passed by us to go into the next antichamber to wait until the King was ready to recieve them. Among them I remember passed the Secretary of the English embassy, a young man of three or four and twenty. He as other Secretaries of the embassy, is made Min. Plenipo:—the British ministry 
 
having more regard it seems for the feelings of the persons they employ, and for the estimation in which they wish them to be held by others, than our government has. It is impossible to describe the triumph which was painted on the countenance of this young Englishman to pass by and see two soi-disant diplomates from America waiting in an out antichamber among the vulgar. Rebels in fact deserve no better treatment—and it would seem as if our government was conspiring with them to humiliate our national respectability in the eyes of foreigners. This might be done with impunity if we had a large fleet and army to establish our respectability, but as it is, the policy is as bad as it is inexplicable, on any principle resulting from a knowlege of Europeans and European courts. As the Prest. has been happy enough for himself, never to have been among them, and as the same may be the case with your successor I hope it will not be considered as blasphemy to say that he must be unacquainted with the details of this business—and that it would not be very wrong for you simply to give him your opinion thereon—though I can hardly expect it now as it seems you must have thought it improper whilst having that department. If I had not seen this to be your way of thinking I should have thought it a real duty in a person situated as you were. I have said so much on this head really more from a regard to the interest and character of the U.S. than to my own. For it has become to me a matter which will probably be of little importance. I shall not remain here after affairs get somewhat settled in France, longer than may be thought indispensable—so that my accepting what may be offered will depend more on this circumstance than the grade they give. I do not like the climate or any thing else here well enough to be tempted to remain, and most certainly will not remain a moment after France becomes travellable and habitable, in the humiliating (and uselessly expensive) grade of Min. Rest. I say uselessly expensive because really in it no business can be done with the Minister of foreign affairs, or no business which could not be just as well done, by some young clerk in a good banking house who might be employed (and would consider himself liberally paid at £100 stlg. p. Ann.) to write news to government, send newspapers, edicts cedules &c.—and on occasion be the agent of such American citizens as might have lawsuits or other contestations, adjourned to the capital. And at this court particularly it would be the case, as really nothing can be more useless than the expence of £1000 stlg. a year, for a person who is only a daily monument of our country treating this court with less respect than they do France or England, and of course a daily source of ill humour here; this country being more than any other jealous of its own dignity of the respect shewn by others—to which by way of compensation also it is exceedingly sensible when satisfied—and this you may consider as one 
 
of the strongest traits in their national character. I have been so convinced of this that I have endeavored to smooth over the subject whenever it has been mentioned to me, as it has been frequently and sometimes with warmth—by observing that America had begun by sending a Min: Plenipo: who had not been recieved—and that Spain had never sent one as yet—to this it was observed that great allowances should be made for Spain at the time of Mr: Jay’s coming—and that Spain had since sent a Minis: Plenipo: for that M. de Gardoqui, (as he has observed on several occasions) had that commission in his pocket and was always ready to unfold it if America would have named one of the same grade.
He now wishes much that this grade should be adopted—not only from the national considerations abovementioned, but particularly I believe because he wishes to send his son to America in that character. I should have no doubt of his succeeding therein as he has since his return from America been constantly in that line and employed at Vienna and Florence, if I did not know he had a dangerous rival in a person who desires the place much and who is very much in the personal confidence of the Duke de la Alcudia whose will would be without control. The persons now in America would in that case be provided for elsewhere, and which would not be a misfortune as I apprehend their correspondence does not produce the most favorable effect, being of the old school of G. and conformable to the ideas he took up whilst in America, and which are certainly far from being just particularly as applicable to our present government.
After all whatever may be decided on as to the permanent establishment here I shall never cease reflecting on the kind of fortune which has always pursued and persecuted me in this line. After being kept in that suspended, and anxious way at Paris for so long a time and being succeeded there in so humiliating a way—I am sent to the Hague and placed there where the corps diplomatique, may be considered constantly as raked to publick view—and where the English faction domineering, would view with devouring pleasure whatever would tend to humiliate or mortify an insurgent and particularly an insurgent diplomate—my grade there is such as no other person has, and I am excluded thereby from admission to a diplomatick society and subjected to such treatment at what they call the court, and which they think the thermometer, of the respect due to any member of the corps diplomatique, as became the food for all the commerage of the place to the great amusement of all the Anglomen. Whilst thus situated, and ostensibly treated I was employed by our government in a way which required more responsibility, and would have argued more confidence, than any thing they could have shewn, by the large sums of money which were put 
 
under my control. So that whilst I was apparently and ostensibly an underling character and employed in a grade in which other countries employ the lowest sort of clerks, I was subjected in fact to all the weight, anxiety and responsability of the most dignified and confidential agents. A business is then to be conducted at Madrid it is thought of so much importance as to require a particular commission being formed and a person being sent there at a very considerable expence to the public—this honor is destined to me. I pack off during the rigorous season, in a bad state of health—through a vast country where there might be every day a thousand inconveniences and I arrive after a journey of 400 leagues, to be kept a considerable time without the ministers giving any sign of acknowleging me, because he did not know in what manner our new character should be acknowleged, and at length admitted to an out antichamber, to remain there in the mob, until the corps diplomatique should have passed and repassed—the King have dined—and been ready to see the vulgar. As in Spain the U.S. are still called and considered las Colonias, we were and could only be considered by the Spaniards as the counterpart of their agents from Mexico, Peru &c.—sent to reside near the court to sollicit the affairs of those colonies—and as we were the first instance of Plenipotentiaries treated in that way, being the first who had ever been seen here without letters of credence, we were and could only be considered by the corps diplomatique as representing a country not entitled to what is called in their language the perfect rights of sovereignty. If the President supposed that under these circumstances we were to enjoy a proper degree of respect in the eyes of the Spaniards or of the corps diplomatique, or that the representations or arguments of persons in our humiliating situation would have the same weight with any Spanish minister, as they would have done if we had been placed on the same footing with the corps diplomatique, he must know little indeed of the one or the other. In this instance no argument from economy can be pleaded—nothing was wanted but a single letter of credence. Mr. Carmichael would have asked no augmentation of salary, and as my expences are to be borne, they would have come to the very same. I can account for it therefore only on the principle of the destiny which has constantly pursued me since I have had the now irremediable misfortune not to have followed your friendly advice of abandoning this infernal and for me pernicious and humiliating career. It will embitter the rest of my days. I never was destined certainly for it—for with respect to everything that has occurred to me in it, I can compare it only to what is seen in some animals of whom I have read to whom the most wholesome food becomes poison as soon as they touch it. To any other than myself in a diplomatic career, special commissions are always honorable and the most desirable incidents—and insure their advancement—to me they become sources of pain anxiety and humiliation. What could be 
 
apparently more honorable and more likely to insure advancement, than being employed as I was in the affair of Holland, with a degree of confidence as to the sums under my disposition of which there is no example to any public agent in Europe, whether Ambassador Envoy or any other foreign missionary. Well I undertake it, and with all the aversion that instinct could supply and which nothing but necessity in the first instance arising from the fear of disappointing government if I declined it—and aided also by an hope that if well executed, I should be advanced at Paris, there being no older diplomatick American that seemed to have a preference. I execute it to the full satisfaction of government, and with a zeal which I never have felt since I have seen the issue and never shall feel again. I am even fondled and flattered into a continuance, by government, who find I act so well that they say they can’t think of adding any other person to me in so delicate a commission, notwithstanding my earnest sollicitations. To any other than myself this would have been a sure source of promotion—to me it is only one of pain, anxiety and mortification. The same with respect to the Spanish mission—honorable and flattering as it might have been—with me it has only produced trouble and anxiety before arriving here and humiliation since. Thus circumstanced—thus treated by the President my mind is made up—I abandon all hopes of advancement in a line under his control and am ready to abandon it should my fortune in Mr. Browne’s hands be safe as I trust after your friendly letter, I thank God that I have enough to live on for myself and independent of the frowns or favors of any body. I never desired indeed that any unmerited favor should be shewn to me by government. I respect the unquestionable right of the President to give his confidence under our constitution, to any persons he may please and the Senate approve—it is not certainly for those who are supplanted to criticise—they can never be supposed sufficiently impartial—but I feel they have a right to require that they should be treated with a sufficient degree of confidence by government, to know what they may expect—and not be kept in an uncertain condition during years for the meer personal convenience of those destined to supplant them. I feel they have a right to ask the same degree of impartiality which is shewn to their more fortunate rivals and particularly by a person who affiches such a perfection of reserve and indifference to all—and such a distance from all sorts of favoritism. Was this practised with respect to Mr. Morris and myself? You know and every body except the Prest. must have known that Mr. Morris had rendered himself famous at Paris for ridiculing the principles of the French revolution—and as to the new constitution accepted by the King he had not confined himself to meer words—and bons mots, which had been doated on as food by all the Aristocrats—and the cause of scandal and displeasure to the friends of the revolution. The Prest. remained deaf and blind to these words 
 
and deeds—although M: Morris had been attacked on their account in the journals printed in Paris—and this was during a continuance of years. I go to the Hague. I remain there only six months—and immediately the President becomes all eyes and all ears as to me, and hears at once all I say—and what is still more extraordinary hears and believes all I do not say, with respect to this same French revolution—his usual caution deserts him and he adds faith to what must have come at least through a suspected chanel, and for purposes which must have been obvious to the Prest. had it related to any other than myself. I have written to you already on these subjects. I should not have renewed them here but for a letter which I have found respecting me in the Newspapers just recieved from America. I must premise however that this letter is published long after the Prest. has heard of what I said at the Hague—and of course that it is not from thence that he could have derived his information.
This letter is said to be written from Rotterdam by a respectable merchant of that place dated Dec. 20th. It seems to have been first printed in a Baltimore paper and copied from thence in others. I find it in Freneau’s and also in [Davis’s] of Richmond. I am there accused by this respectable merchant generally of conducting myself not as the envoy of a republic but as a minion of despotism and particularly of two things, of being the first to treat the French minister with disrespect—and of being under the counsels, and the friend—or as Mr. Davis has inserted it, the humble (in Italics) friend of Ld. Auckland. As to general accusations I know not how to refute them except by general denials—and those I give here in the most solemn and unreserved manner. Without recollecting every particular circumstance of my conduct, I feel myself so purely a republican—I love and cherish so much the excellent constitution of our country, I venerate so much the principles of my fellow-citizens, and above all I ever have had and still have such a perfect abhorrence of despotism, and such a sovereign contempt for all its minions of every description, that I do not hesitate to affirm that I have never in any instance of my life swerved from the line which the envoy of a republic ought to pursue—or given any foundation, by word or deed, for the reproach of Conducting myself like a minion of despotism. As to being the first to treat the French minister with disrespect that charge is more particular and admits of a more particular answer. As M. de Maulde was the only French minister at the Hague whilst I was there it must allude to him. You will see whether it is founded or not. On my arrival at the Hague, and presenting my credentials I paid the usual visit and in the customary way to all the corps diplomatique and among them M. de Maulde. This was returned by them in the same manner as by M. de Maulde. He came once to see me afterwards and I went also to see him. He certainly experienced nothing but civility from me—our visits 
 
were not renewed, probably because we did not suit each other enough to court each others society—but I do not know that I was bound from any respect to make advances to M. de Maulde, more than he was to me—and I respect the dignity of my country sufficiently to consider its representatives in foreign courts on a level and entitled to the same respect with any foreign minister—and by no means bound to make advances to any. There were others of the corps diplomatique also with whom I kept up no more communication than with M. de Maulde—but I never supposed that this was treating them with disrespect. To such as were civil to me, I replied by civility and did not imagine that any thing more would be required. I was not there long enough to have formed an intimacy with any of them. I did not consider my country far enough advanced in the politics and intrigues of Europe (and God grant that she never may be) to render it necessary that her agents abroad should render their society and visits subordinate thereto. I meddled with no intrigue and had none (I thank God) to meddle with. My object was so to conduct myself as not to give any cause of dissatisfaction to the country where I was sent to reside—and to acquire sufficiently their confidence, by meriting it, to be useful to my own country in such business as I might have to transact there for them. This was not only conformable to general and obvious rules of propriety, but to your official instructions to me. To have acted otherwise would have been a violation of the confidence reposed in me. Had the government of the United Provinces supposed any particular intimacy between M. de Maulde and myself, I should have immediately forfieted all pretensions to so much of their confidence as is necessary in conducting business. On what ground I know not they had taken up an idea that M. de Maulde was actively employed in fomenting disturbances in their country—they supposed that he held meetings with those who are known by the appellation of the patriotic party and that he was endeavoring to bring on a general insurrection. In the situation in which things then were suspicions became certainties in the mind of that government—and for all I know they may have entertained those suspicions or those certainties, unjustly with respect to M. de Maulde—but be that as it may, such were the impressions that it excited, that neither M. de Maulde or any person who was intimately connected with him could expect to be considered in the light in which alone a foreign minister can hope to serve his country to advantage in that character. Had any circumstance placed me in that position with that government I should have thought it my duty to acquaint our government with it and to have owned to them frankly that I considered myself incapable of managing their interests against the torrent of such prejudices. These circumstances however did not require that I should affect any singularity in my conduct with respect to M. de Maulde. I behaved to him as to others when we met— 
nothing contrary to civility ever passed between us—and I cannot concieve therefore in what this writer from Rotterdam (if it is really from thence that the letter is written) can suppose I shewed disrespect to the French minister. It would be something like despotism, thus to pry into and denounce my private conduct even if it were conformable to truth and to exact, that without any object I should be forced to cultivate the society of a person, who for all this writer knows, might be disagreeable to me, or who might find my society disagreeable to him. And after all if the reproach of disrespect is founded on our visits not being kept up, then I insist that he should make the same reproach of disrespect also to M. de Maulde; as I paid him as many visits as he did me. He must be liable to the same reproach unless it should be proved that a minister from the U.S. is not on a level with a minister from France or any other country—and this it would take all the writers in Rotterdam and the seven United Provinces together to convince me of. The second accusation against me is being the friend or according to Mr. Davis, the humble friend of Ld. Auckland. If I had the honor of being better known to Mr. Davis, I trust he would soon satisfy himself that I never was and never shall be the humble friend of any body. And I am much at a loss to know on what this Rotterdam gentleman can have founded his idea of my being at all the friend of Ld. Auckland, or led by his counsels. Luckily I had not occasion for the counsels of any body whilst at the Hague, and if I had had it would not certainly have been to Ld. Auckland that I should have addressed myself. He is not a man I believe to inspire confidence very readily and still less so to an American than any other. The fact is that I never in my life recieved a counsel of any sort from Ld. Auckland, and do not remember ever to have seen him except in public companies. His house was open twice a week not only to the corps diplomatique, but to all the Hague and to all foreigners who passed. As there was little resource at the Hague every body went there as to the only rendezvous of the place, if it were meerly to hear the news. I went there generally and passed an hour with the others. M. de Maulde went there also for some time, and discontinued it afterwards I imagine because he had other business, or because it did not amuse him. I never gave myself the trouble to enquire about the cause of it. It was never understood I believe that all those who went to the public assemblies of an Ambassadors were his friends and further than that I certainly never recieved any kind of civility from Ld. Auckland which could warrant the supposition of my being his friend—nor was there ever any circumstance which could give rise to an idea of my being under his counsels—and if I had been they would not probably have induced my treating M. de Maulde with disrespect, as there was certainly more communication between M. de Maulde and him than M. de Maulde and any other person of the 
 
corps diplom:. I cannot quit this subject without observing that whatever the Rotterdam writer may have thought of my conduct towards M. de Maulde, it would seem as if the inhabitants of the Hague did not view it in the same light. It was there constantly reported on the contrary that the greatest intimacy prevailed between us—that we had meetings together and with the discontented party which we were exciting—that the place of our rendezvous with these people, was particularly at Ryswick a small village near the Hague &c &c. These things came to my knowlege from different sources. I never took pains to contradict them, supposing the government were sufficiently acquainted with the proceedings of all the foreign ministers residing there—and as to busy chattering idle individuals I always despised their reports too much to take notice of them and hope I always shall whether they confine themselves to private slander, or exhibit in the more formidable garb of public print—though I own this latter mode makes a deeper impression on me, being less accustomed to it in that way, and above all its coming from my country and through my countrymen, to whom it is said to have been handed from a respectable merchant of Rotterdam. For my part however I can see but little mercantile respectability in a traffic of infamous falsehoods of this kind—and I am sorry to say it, still less candor and propriety in Printers inserting and copying an atrocious and anonymous libel against a fellow citizen absent from his country and devoting his whole time to her service. It is somewhat hard to be thus considered at the Hague, leagued with M. de Maulde, for the purpose of propagating revolutionary principles—to be looked on there in every society where strangers are admitted, for I can speak of no other, as a real Jacobin, to be ill regarded by many on that account, and at the same time to be denounced from Rotterdam and believed in America, to be the first to treat this same French minister with disrespect, and to have conducted myself as a minion of despotism.
I observe that M. Morris is denounced in the same paper and under the same head on a still more serious account, and I don’t doubt with as little foundation—however I am not uneasy as to him as I suppose the public will pass it over, and the proper person be blind and deaf to it as hitherto. I should not have troubled you with so much of this on my own account, but from knowing what prompt credit was given by the same person to what had formerly come from the Hague on my account, and through chanels if I don’t mistake, still more subject to caution than the present.
I have used every effort since my arrival in Spain, and hitherto in vain to procure Cortez’s letters. The Booksellers assure me that the book is not to be found unless by the greatest accident. Having learned that the Archbishop of Toledo gave copies of the work, with pleasure, I applied 
 
to a friend of his to make the request of him. He told me that to his knowlege he had not a copy left, having distributed them all. I see little hopes of procuring it, but I have spoken to two booksellers to endeavor to find it, and they have written to their correspondents in the case of accident throwing it in their way and you may rest assured of having it if it is to be got.
I find no satisfactory information with respect to the history of the Mexican dollar. M. de Gardoqui tells me there is no book which treats of it—and seems ignorant of it himself, although at the head of the mint. I have spoken with others in his department who should be informed, but I learn nothing from them of the nature I wished. I shall ever remain my dear Sir your friend as sincere as I am troublesome and tedious.

W Short


P.S. You never answered my public letter with respect to correcting the title given the States General in my letter of credence although I wrote to you twice respecting it. I will thank you to let me know the cause of it—and what is to be expected as they really make a point of this article. I hope I shall often hear from you if you have leisure.
WS.

